DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 7/9/21.  Claim 1 was amended; claims 10-20 were cancelled; claims 21-23 are newly added.  Claims 1-9 and 21-23 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant's arguments, see page 7 of Remarks, filed 7/9/21, with respect to the claim interpretations under 35 U.S.C. 112(f) have been fully considered, some of which are persuasive.  The claim interpretations of the “cleaning chamber” and “drying chamber” under 35 U.S.C. 112(f) are withdrawn.
Claim limitations “a first gripping device” and “a second gripping device” use the non-structural term “device” but are not modified by sufficient structure, material, or acts for achieving the specified function (i.e. “to grip an object”).  Furthermore, the claim limitation “a moving device” use the non-structural term “device” but are not modified by sufficient structure, material, or acts for achieving the specified function (i.e. “to move the object to the first gripping device through the intermediate transfer port”).  On this basis, the claim interpretations under 35 U.S.C. 112(f) are maintained as presented in the following Office Action.
4.	Applicant’s arguments, see page 7 of Remarks, filed 7/9/21, with respect to the rejections of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are 
5.	Applicant’s arguments, see page 8 of Remarks, filed 7/9/21, with respect to the rejection of claim 10 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejection of claim 10 under 35 U.S.C. 112(d) has been withdrawn.
6.	Applicant’s arguments, see pages 8-10 of Remarks, filed 7/9/21, with respect to the rejections of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) and the rejection of claim 6 under 35 U.S.C. 103 in view of Milojevic (US Pub. 2012/0006363) have been fully considered and are persuasive.  The rejections of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) and the rejection of claim 6 under 35 U.S.C. 103 in view of Milojevic (US Pub. 2012/0006363) have been withdrawn.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “first gripping device” in claims 1 and 22;
“moving device” in claims 1 and 22; and
“second gripping device” in claims 1 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
10.	Claims 1-9 and 21-23 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-9 and 21,
	As persuasively argued by Applicant on pages 8-10 of Remarks, filed 7/9/21, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C 102(a)(1) in view of Milojevic (US Pub. 2012/0006363).  The closest prior art, Milojevic, discloses a cleaning apparatus [see in particular Fig. 1, 6, 8, 9, 12; ¶0030], comprising: a cover having a cleaning chamber (200) and a drying chamber (210) inside [¶0045], the cover having a loading port (226) formed on a wall surface (end panel 222) of the cleaning chamber [¶0046], and an unloading port (“exit opening”, see [¶0059]) formed on a wall surface of the drying chamber; a partition plate (defined by walls 290 and 222) having an intermediate transfer port, the partition plate dividing a space inside the cover into the cleaning chamber and the drying chamber [¶0046, ¶0060]; an intermediate door (232) configured to open and close the intermediate transfer port [¶0046]; a turntable (see Fig. 6; [¶0031-¶0032]) disposed inside the drying a rotating plate fixed to a rotation shaft disposed on the turntable”.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of newly amended independent claim 1.  It is noted that claim limitations “first gripping device”, “second gripping device”, and “moving device” are interpreted under 35 U.S.C. 112(f) as explained above.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-9 and 21) are in condition for allowance.
	Regarding claims 22-23,
	As persuasively argued by Applicant on pages 10-11 of Remarks, filed 7/9/21, newly added independent claim 21 overcomes the previously relied upon closest prior art reference Milojevic (US Pub. 2012/0006363).  Milojevic discloses a cleaning apparatus [see in particular Fig. 1, 6, 8, 9, 12; ¶0030], comprising: a cover having a cleaning chamber (200) and a drying chamber (210) inside [¶0045], the cover having a wherein the turntable is configured so that the object protrudes from the intermediate transfer port with the object gripped by the first gripping device facing the intermediate transfer port, and the object protrudes from the unloading port with the object gripped by the first gripping device facing the unloading port”.  Since the apparatus of Milojevic is incapable of performing the above recited intended use of the turntable, it does not meet every feature of the invention defined by independent claim 22.  Upon a comprehensive updated search, no available 
	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711